                                                    Case 3:19-cv-07027-WHA Document 65 Filed 11/26/19 Page 1 of 2



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                                   IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   BOT M8 LLC, a Delaware limited liability
                                               company,
For the Northern District of California




                                          11                                                                        No. C 19-07027 WHA
                                                                  Plaintiff,
    United States District Court




                                          12
                                                    v.
                                          13                                                                        CASE MANAGEMENT
                                               SONY CORPORATION OF AMERICA, a New                                   ORDER
                                          14   York corporation, SONY CORPORATION, a
                                               Japanese corporation, and SONY INTERACTIVE
                                          15   ENTERTAINMENT, LLC, a California limited
                                               liability company,
                                          16
                                                                  Defendants.
                                          17                                                            /
                                          18
                                                         After a case management conference, the Court enters the following order pursuant to
                                          19
                                               Rule 16 of the Federal Rules of Civil Procedure (“FRCP”) and Civil Local Rule 16-10:
                                          20
                                               1.        Plaintiff will file an amended complaint specifying, element-by-element, its allegations
                                          21
                                                         of infringement by DECEMBER 5, 2019 AT NOON.
                                          22
                                               2.        By FEBRUARY 6, 2020, plaintiff and defendants shall select and exchange one asserted
                                          23
                                                         claim — presumably the strongest case for infringement and the strongest case for
                                          24
                                                         noninfringement or invalidity, respectively.
                                          25
                                               3.        A further case management conference shall be held on FEBRUARY 13, 2020 AT 11:00
                                          26
                                                         A.M.,   during which the parties shall present their selected claim. By FEBRUARY 6,
                                          27
                                                         2020 AT NOON, the parties shall file the joint case management statement according to
                                          28
                                                         Civil L.R. 16-10(d). Pursuant to the amended case management order that will follow
                                                         the conference, the parties shall file early motions for summary judgment on their
                                                    Case 3:19-cv-07027-WHA Document 65 Filed 11/26/19 Page 2 of 2



                                           1           respective claim. The outcome of this exchange and motions may (or may not) warrant
                                           2           an injunction or sanctions, depending upon which side prevails. The potential remedies
                                           3           shall be litigated soon after the early motions for summary judgment are decided
                                           4           (depending, of course, on the outcome). In addition to adjudicating the selected claims
                                           5           on their merits and indicating the relative strengths (or weaknesses) of both sides’
                                           6           positions, this procedure will educate the undersigned judge about the technology at
                                           7           issue. If issues of fact preclude summary judgment, trial on the disputed points will
                                           8           follow soon thereafter. Both sides shall please plan their calendars accordingly.
                                           9   4.      Discovery between the parties begins NOVEMBER 21, 2019.
                                          10   5.      The remainder of the patents and claims asserted by plaintiff will remain part of the
For the Northern District of California




                                          11           case. The parties are advised to proceed per the Civil Local Rules and Patent Local
    United States District Court




                                          12           Rules.
                                          13
                                          14           IT IS SO ORDERED.
                                          15
                                          16   Dated: November 26, 2019.
                                                                                                      WILLIAM ALSUP
                                          17                                                          UNITED STATES DISTRICT JUDGE
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                2
